Citation Nr: 1453640	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin disorder, to include as due to herbicide exposure.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to April 1970, to include service in the Republic of Vietnam.  His awards and decorations include the Purple Heart. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for chloracne lesions and has since been recharacterized to consider any skin disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A hearing was held before the undersigned Veterans Law Judge at the RO in February 2013.  A transcript of the hearing is of record. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that were considered by the RO in a statement of the case, a copy of the hearing transcript,t and documents that are duplicative of the records already contained in the paper claims file.  The Veterans Benefits Management System (VBMS) does not contain any documents.

The merits of the claim for service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2004 decision, the RO denied service connection for chloracne.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the January 2004 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection. 


CONCLUSIONS OF LAW

1.  The January 2004 decision, which denied service connection for chloracne, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the January 2004 decision is new and material, and the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The RO previously considered and denied the Veteran's claim for service connection for choloracne in a February 1994 rating decision.  In that decision, the RO found that the Veteran's service treatment records did not reveal any choloracne and that the disorder did not manifest within nine months of his exposure to herbicides.  The Veteran was informed of that decision and of his appellate rights.  He submitted a notice of disagreement, and a statement of the case was issued in October 1997, but he did not file a timely substantive appeal.  Therefore, the February 1994 rating decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran subsequently filed an application to reopen the claim for service connection for choloracne, but the RO denied the claim in January 2004.  In that decision, the RO noted that he had been notified in November 2003 that he needed evidence of a current diagnosis of choloracne and evidence that the condition became manifest to a degree of 10 percent or more within a year of his last exposure to herbicides.  However, he did not submit such evidence, and the claim was denied.  The Veteran was notified of the January 2004 decision and of his appellate rights, but he did not submit a notice of disagreement.  He also did not submit any additional evidence relevant to that claim within one year of the decision.  Therefore, the January 2004 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014). 

The evidence received since the decision includes a private doctor's statement that the Veteran is currently diagnosed with "chronic contact dermatitis secondary to Agent Orange exposure."  Moreover, the Veteran testified at the February 2013 hearing that he exhibited symptoms of various skin disorders shortly after his separation from active service, although he did not seek medical treatment until years later.  See February 2013 hearing transcript at 7-8. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513, (1992).  This evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for choloracne.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder is reopened. 



REMAND

In light of the reopening of the underlying claim and the Veteran's contentions in this case, the Board finds that additional development is necessary. 

The record reflects that the Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.  The Veteran has asserted that he has a current skin disorder that is related to his exposure to herbicides while serving in Vietnam.  Although service records do not document the presence of any skin disorders, post-service treatment records demonstrate the presence and treatment of multiple skin disorders.  In this regard, the Board notes that the RO has adjudicated the Veteran's claim for chloracne lesions due to Agent Orange exposure solely on a presumptive basis and without consideration of entitlement to service connection on a direct basis.  Thus, to the extent that the presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) do not apply, the Veteran may still attempt to establish direct service connection for a skin disorder by evidence demonstrating that the disease was in fact incurred or caused by service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology any skin disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a skin disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records, including records from the VA Medical Center in Phoenix, Arizona, 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current skin disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current skin disorders.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is due to his herbicide exposure in service or is otherwise causally or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles relevant to herbicide exposure and skin diseases would be of considerable assistance to the Board.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


